Citation Nr: 0845107	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  08-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for education benefits under 
Chapter 1607 for the Reserve Educational Assistance Program 
(REAP).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service in the Army Reserves from June 
2001 to August 2001 and from September 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 and August 2007 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.     

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The Department of Defense (DOD) has reported that the veteran 
is not eligible for further educational benefits under REAP 
because he left the Selected Reserves in June 2006.  


CONCLUSION OF LAW

The claim of entitlement to basic eligibility for education 
benefits under REAP is without legal merit.  10 U.S.C.A. 
§§ 16161-16165 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

The Board has considered whether the VCAA and its provisions 
regarding VA's duties to notify and assist claimants are 
applicable in this case.  However, the U.S. Court of Appeals 
for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In the instant case, 
the facts are not in dispute.  Resolution of the veteran's 
appeal is dependent on interpretation of the law pertaining 
to the eligibility of reservists for educational assistance.  
As will be discussed below, DOD has determined that the 
veteran is ineligible for educational benefits and the 
veteran's claim is being denied as a matter of law.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  Accordingly, the 
Board finds the case is ready for appellate review.

Analysis

The veteran seeks continued eligibility for education 
benefits under REAP.  

The Board notes that the law provides educational assistance 
to members of the reserve components called or ordered to 
active service in response to a war or national emergency 
declared by the President or the Congress, in recognition of 
the sacrifices that those members make in answering the call 
to duty.  DOD and the Department of Homeland Security 
determine who is eligible for the benefits and VA administers 
the program and pays benefits from funds contributed by DOD 
to each member entitled to educational assistance.  
10 U.S.C.A. §§ 16161, 16162, 16163.  

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).  

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).   

Educational assistance may not be provided or, if being 
provided, shall be terminated (1) if the member is receiving 
financial assistance under section 2107 of this title as a 
member of the Senior Reserve Officers' Training Corps 
program; or (2) when the member separates from the Ready 
Reserve, as provided for under section 16164(a)(1) or section 
16164(a)(2), as applicable, of this title.  10 U.S.C.A. 
§ 16165(a).

In the present case, the veteran initially established 
eligibility to REAP as a member who was called up from the 
Selected Reserve and continued to serve in the Selected 
Reserve.  However, DOD has determined that the veteran is no 
longer eligible for education benefits under REAP because he 
left the Selected Reserves and entered the Individual Ready 
Reserve (IRR) in June 2006.  Although the record reflects 
that the veteran's records were not updated by DOD to reflect 
his IRR status until September 2007 and the veteran has 
reported that the termination of his benefits has disrupted 
his pursuit of training to become a pilot, VA has no 
authority to alter the eligibility determination made by DOD 
or establish any other termination date, in light of the DOD 
determination.  The regulations clearly reflect that 
determinations of eligibility for REAP benefits are within 
the sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 
21.7550 (2008).   

While the Board sympathizes with the circumstances 
surrounding the veteran's claim, the claim must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  
  

ORDER

Entitlement to basic eligibility for education benefits under 
Chapter 1607 for REAP is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


